Title: From James Madison to John Armstrong, Jr., 26 October 1806
From: Madison, James
To: Armstrong, John, Jr.



Dear Sir
Washington Ocr. 26. 1806

Your letter of June 2. last to the Secretary of State was recd. during my late recess in Virginia; where it could not be conveniently answered; and since my return, I have till now been prevented by indisposition from giving it the proper attention.
Know a search into the correspondence of the communications of which you write a copy, I findthat no part of it can have relation to the period of your Ministry.  The terms of the  expressed in fact before you reached Paris; and altho’ letters were written subsequently to that date under the necessity of the case. They do not embrace any transactions in which your name or conduct is disadvantageously brought into view.
With respect to the allusions made by Mr. John Randolph on the floor of the House of Reps. to information attainable of Mr. Mercer; as it was addressed merely to the House, and was not regarded by the of the Executive, as calling for any particular investigations, none such were instituted.
This explanation will I assure myself satisfy you that in omitting the steps which your sensibility naturally suggested to your wishes, there has been no failure either of justice or friendship on our part.  And I make the explanation the subject of a private rather than of a public letter, because it avoids a precedent which might be inconvenient; applications being not infrequently made for disclosures of the archives, and for the institution of inquiries, in cases where it is most proper to decline not only a compliance, but the particular reasons for doing so.  I have thought it not amiss however to  a note on the Back of your letter, calculated to guard agst. any misinferences whatever from its not being officially answered.
